Exhibit FINISH LINE INC. ANNOUNCES SETTLEMENT OF LITIGATION INDIANAPOLIS, March 4, 2008 – The Finish Line, Inc. (NASDAQ: FINL) (the “Company”) announced today that it has entered into a Settlement Agreement settling all litigation relating to the proposed acquisition of Genesco Inc. and the provision of financing for the acquisition by UBS LLC and UBS Loan Finance LLC (collectively “UBS”). Pursuant to the settlement, the pending merger of Genesco and the Company has been terminated. The Boards of Directors of the Company and Genesco approved the Settlement Agreement on Monday, March 3, 2008. The parties have agreed to settle the actions filed by UBS in the United States District Court for the Southern District of New York and filed by Genesco in the Chancery Court for the State of Tennesseeand to terminate the Agreement and Plan of Merger relating to the Company’s acquisition of Genesco and the Bank and Bridge Facilities Commitment Letter between UBS and the Company. As consideration for the settlement, the Company and UBS have agreed to pay Genesco a cash payment totaling $175 million and the Company also has agreed to issue to Genesco 6,518,971 shares of the Company’s Class A Common Stock.
